(

oct

JUOGE LEINENWERER ‘UNITED STATES DISTRICT COURT FE

‘

Case: 1:19-cr-00567 Document #: 3 Filed: 07/11/19 Page 1 of 2 PagelID #:51
19CR 56%

NORTHERN DISTRICT OF ILLINOIS

MAGISTRATE JUDGE KIM

DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

1. Is this an indictment or information arising out of offenses charged in one or more
previously-filed complaints signed by a magistrate judge? No (You must answer 1b even if
the answer is No)

la. If the answer is “Yes,” list the case number and title of the earliest filed
complaint:
1b. Should this indictment or information receive a new case number from the

court? Yes

A, Is this an indictment or information that supersedes one or more previously-filed
indictments or informations? No

2a. If the answer is “Yes,” list the case number and title of the earliest filed
superseded indictment or information and the name of the assigned judge (Local Rule
40.3(b)(2)):

So Is this a re-filing of a previously dismissed indictment or information? No

4, Is this a case arising out of the failure of the defendant to appear in a criminal
proceeding in this Court? No

5. Is this a transfer of probation supervision from another district to this District? No
6. What level of offense is this indictment or information? Felony

7. Does this indictment or information involve eight or more defendants? No

8. Does this indictment or information include a conspiracy count? Yes

9. Identify the type of offense that describes the count, other than any conspiracy count,

with the most severe penalty: Sex Offenses (II)
10. List the statute of each of the offenses charged in the indictment or information.

18 USC §§ 371, 2251(a), 2252A(a)(2), 2252A(b)(1), and 2422(b)

ANGE ULL

-E J L. E D Assistant United States Attorney

JUL 11 2019

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

 
  
Case: 1:119-cr-00567 Document #: 3 Filed: 07/11/19 Page 2 of 2 PagelD #:51

 

ep
wire
mz

Te oty,

AWE EPR OE ape pee
Pe Bi re LPM ey Ad feck ts KUN

“NOCE FEWEMNEEEE | 7

y ¢ fs fr ay g €
| = y | %
| “eh C Qa 5 is i? dross
